Case: 16-20124      Document: 00513870848         Page: 1    Date Filed: 02/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-20124                                 FILED
                                  Summary Calendar                        February 10, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRYAN MAXWELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:90-CR-97-1


Before KING, DENNIS, and COSTA, Circuit Judges
PER CURIAM: *
       Bryan Maxwell, federal prisoner # 50539-079, appeals the district court’s
denial of his motion for a sentence reduction based on Amendment 484 to the
Sentencing Guidelines. See 18 U.S.C. § 3582(c)(2). We review de novo the
district court’s authority to reduce a sentence pursuant to § 3582(c)(2). United
States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010); see also Dillon v. United
States, 560 U.S. 817, 826 (2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-20124     Document: 00513870848           Page: 2     Date Filed: 02/10/2017


                                     No. 16-20124

       Maxwell argues that the district court abused its discretion by denying
his motion without stating reasons and that his case should be remanded for
such a statement. “[A] court is not required to state findings of facts and
conclusions of law when denying a § 3582(c)(2) motion.” United States v.
Evans, 587 F.3d 667, 674 (5th Cir. 2009) (internal quotation marks and
footnote citation omitted). Even assuming that the district court was required
to state its reasons for denying Maxwell’s motion, any error is harmless since,
as addressed below, Maxwell is clearly ineligible for relief. See 28 U.S.C.
§ 2111; FED. R. CRIM. P. 52(a).
       A defendant is eligible for a sentence reduction if the applicable
guidelines range is lowered by an amendment to the Guidelines listed in
U.S.S.G. § 1B1.10(d), p.s., such as Amendment 484. See § 1B1.10(a), (d). A
defendant is not eligible for a sentence reduction if the listed amendment “does
not    have   the    effect   of   lowering       the   applicable    guidelines    range.”
§ 1B1.10(a)(2)(B).
       Maxwell’s sentence was not based on the drug quantity table in § 2D1.1
that was amended by Amendment 484. His sentence was based on the career
offender guideline, U.S.S.G § 4B1.1 (Nov. 1, 1987).                  When Maxwell was
sentenced, the career offender guideline provided (as it does now) that if the
career offender offense level is greater than an “otherwise applicable” offense
level, the career offender offense level “shall apply.” § 4B1.1. Thus, he was
ineligible for a § 3582(c)(2) sentence reduction. See United States v. Anderson,
591 F.3d 789, 791 (5th Cir. 2009).            Maxwell has cited no precedential or
persuasive authority that Anderson is no longer the applicable law in this
circuit. Accordingly, the district court did not err in denying Maxwell’s motion.
See Dillon, 560 U.S. at 826; Jones, 596 F.3d at 276.




                                              2
    Case: 16-20124     Document: 00513870848     Page: 3    Date Filed: 02/10/2017


                                  No. 16-20124

      A § 3582(c)(2) motion is not the proper vehicle for Maxwell to challenge
the application of the career offender guidelines, either because he does not
have a qualifying offense, as addressed on direct appeal in United States v.
Hinkle, 832 F.3d 569 (5th Cir. 2016), or because the career offender guideline
is constitutionally infirm in light of Johnson v. United States, 135 S. Ct. 2551
(2015), as may be addressed by the Supreme Court in Beckles v. United States,
136 S. Ct. 2510 (2016) (granting petition for writ of certiorari).
      The judgment of the district court is AFFIRMED.




                                        3